DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see Remarks, filed 11 February 2022, with respect to the objection to claim 20 and the rejections of claims 1, 6-12, 17-21 and 23 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The objection to claim 20 and the rejections of claims 1, 6-12, 17-21 and 23 under 35 U.S.C. § 103 have been withdrawn.

Allowable Subject Matter
3.	Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11 and 21, as amended by Applicant, distinguish over the previously cited prior art.  Furthermore, Examiner has not discovered any additional prior art which fully teaches any of claims 1, 11 or 21, either singly or in an obvious combination.  The closest prior art discovered is the combination of Barak (US-2019/0239838), Sundar (US-2013/0094745), Liu (US-2020/0405397), Takemoto (US-2020/0275901), Collins (US-2020/0260964), and West (US-2014/0276002).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches any of claims 1, 11 or 21, either singly or in an obvious combination.  Therefore, claims 1, 11 and 21 each distinguish over the prior art.  
Claims 1-23 each distinguish over the prior art and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616